UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7014



JAMES LAMONT JOHNSON,

                                             Petitioner - Appellant,

          versus


JOSEPH M. BROOKS, Warden, FCI Petersburg,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-04-560)


Submitted:   November 19, 2004            Decided:   December 9, 2004


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Lamont Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          James Lamont Johnson seeks to appeal from the district

court’s order construing his 28 U.S.C. § 2241 (2000) petition as a

28 U.S.C. § 2255 (2000) motion and transferring it to the Middle

District of North Carolina. Because Johnson’s claims attacking his

conviction do not fit within the savings clause of § 2255, we hold

that the district court properly found that Johnson’s motion could

only be considered under § 2255.     Thus, the transfer order is not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”    28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his or her constitutional claims are

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.        See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We have independently reviewed the record and conclude that Johnson

has not made the requisite showing.         Accordingly, we deny a

certificate of appealability and dismiss the appeal.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           DISMISSED